


Exhibit 10.2
CHYRON CORPORATION
 5 Hub Drive
 Melville, New York 11747


June 11, 2010


Mr. Jerry Kieliszak
3461 Homestead Avenue
Wantagh, New York 11793


Re: Amendment to Change-in-Control Agreement


Dear Jerry:


The following sets out our agreement to amend (the “Amendment”) your
Change-in-Control Agreement dated October 26, 2007 (the “Agreement”) with Chyron
Corporation (the “Company”).  This Amendment replaces all of Section 1.1 of the
Agreement.  This Amendment shall not affect any other provision of the
Agreement, or the severance benefits set forth in your Terms of Severance
Agreement dated October 26, 2007.


 
Section 1.1 of the Agreement is amended in its entirety to read as follows:
 
In the event of a Severance Event, the Company shall pay you severance equal to
the following:  (i) an amount equal to your base salary for a 12 month period
based on your base salary rate in effect immediately prior to a
Change-in-Control (the “Severance Salary”); (ii) a bonus equal to the greater of
(x) the bonus paid to you for the full fiscal year immediately prior to a
Change-in-Control and (y) the bonus that you have accrued for the fiscal year in
which the Change-in-Control has occurred, with such amount being annualized (the
“Severance Bonus”); and (iii) an amount, grossed up for  federal, state and
local taxes, in lieu of one year of participation in the Company’s life,
long-term disability, and health insurance plans, as described further below
(the “Severance Benefits”).  The payments are not subject to mitigation or any
right of set-off.  In addition you will be paid for accrued, but unused vacation
time up to the Company’s maximum permitted accrual of six weeks.  Further, any
unvested equity-based award (the “Equity Award”) issued to you pursuant to the
Company’s 1999 Incentive Compensation Plan, 2008 Long-Term Incentive Plan, or
other such incentive compensation plan adopted by the Company (collectively, the
“Plan”), shall immediately vest and the period to exercise the Equity Award
shall be the remaining term of each respective agreement underlying the Equity
Award regardless of any shorter periods provided for by the Plan as a result of
the termination of your employment.



 
Very truly yours,
 
Chyron Corporation
     
By:  /s/ Michael Wellesley-Wesley
 
Name:  Michael Wellesley-Wesley
 
Title:  President & CEO
AGREED AND ACCEPTED
 
This 14th day of June 2010
     
/s/  Jerry Kieliszak
 
Jerry Kieliszak
 
Senior Vice President &
 
Chief Financial Officer
 



